A0245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page 1 of I



                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                           (For Offenses Committed On or After November 1, 1987)
                                     V.

                 Jose Alberto Navarro-Pantoja                             CaseNumber: 3:19-mj-23182

                                                                          Danielle Renee Peay
                                                                          DDed,ife;;:ndd<',amnt-;:;'s/4AtUolo;;;rn~ey;--;::::'.'.::::::====---=-=-=-=-=-=..:=-=-~

REGISTRATION NO. 88030298                                                                                                FILED
THE DEFENDANT:
                                                                                                                         AUG O8 2019
 IZI pleaded guilty to count(s) I of Complaint
                                          ------------------+-----------
 •   was found guilty to count(s)
                           ·
                                                                                    CLERK, U.S QIB""'•'ICr COURT
                                                                                      ·. ··- ., : · .. ~~-, · -· ,_; . ..     IA
     after a plea of not gmlty.                                                  BY            I~                 · ~-,~;;\;;,-v
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the followi 'lg otlense(sJ:'"-··"'

Title & Section                   Nature of Offense                                                                 Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                            \,          I

 D The defendant has been found not guilty on count(s)
                                 -------------------
 •   Count(s)
                  --~-----~---------
                                     dismissed on the motion of the United States.

                                                IMPRISONMENT
       ··T.he de.·fendant is7er by committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              •    TIME SERVED                          • ________ days
 IZi Assessment: $ 10 WAIVED ISi Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be .deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed j,y this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                        Thursday, August 8, 2019




                                                                        HONORABLE F. A. GOSSETT III
                                                                        UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                             3:19-mj-23182
